[Cite as State ex rel. Pruitt v. Donnelly, 129 Ohio St.3d 498, 2011-Ohio-4203.]




              THE STATE EX REL. PRUITT, APPELLANT, v. DONNELLY,
                               JUDGE, ET AL., APPELLEES.
[Cite as State ex rel. Pruitt v. Donnelly, 129 Ohio St.3d 498, 2011-Ohio-4203.]
Mandamus and prohibition — Relator’s claim that he had not pleaded guilty to
          certain charges not cognizable in mandamus or prohibition — Any error
          in sentencing does not deprive court of jurisdiction — Writs denied.
   (No. 2011-0520 — Submitted August 8, 2011 — Decided August 31, 2011.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 95518, 2011-Ohio-1252.
                                   __________________
          Per Curiam.
          {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Michael Jarmal Pruitt, for writs of mandamus and
prohibition to compel appellees, common pleas court judges, to vacate his
convictions and sentence. Pruitt claimed that despite the language in his
sentencing entry, he had not entered pleas of guilty to having a weapon while
under disability and to a firearm specification relating to an attempted-murder
charge.
          {¶ 2} The common pleas court had jurisdiction over Pruitt’s criminal
proceeding, including sentencing. See R.C. 2931.03. Error in sentencing does
not patently and unambiguously divest the court or its judges of jurisdiction to
enter judgment. “In the absence of a patent and unambiguous lack of jurisdiction,
a court having general subject-matter jurisdiction can determine its own
jurisdiction, and a party contesting that jurisdiction has an adequate remedy by
appeal.” State ex rel. Plant v. Cosgrove, 119 Ohio St.3d 264, 2008-Ohio-3838,
893 N.E.2d 485, ¶ 5; see also State ex rel. Cunningham v. Lindeman, 126 Ohio
                            SUPREME COURT OF OHIO




St.3d 481, 2010-Ohio-4388, 935 N.E.2d 393, ¶ 1 (petitioner seeking writs of
mandamus or procedendo had adequate remedy by appeal to raise claimed
sentencing errors).
       {¶ 3} As the court of appeals observed, none of the cases cited by Pruitt
hold that a trial court error relating to whether a plea had been entered deprived
the court of subject-matter jurisdiction. See State v. Smith (Mar. 28, 1991),
Cuyahoga App. Nos. 58334, 58418, and 58443, 1991 WL 41730; Cleveland v.
Wainwright (Nov. 17, 1977), Cuyahoga App. No. 36623, 1977 WL 201633; State
v. Davis (Sept. 7, 2000), Cuyahoga App. No. 76085, 2000 WL 1281209. And all
of these cases were resolved in the ordinary course of law by appeal rather than in
an action for an extraordinary writ. See State ex rel. Brooks v. O’Malley, 117
Ohio St.3d 385, 2008-Ohio-1118, 884 N.E.2d 42, ¶ 12.
       {¶ 4} Therefore, Pruitt had adequate remedies in the ordinary course of
law to raise his claims, and the court of appeals properly dismissed his claims for
extraordinary relief in mandamus and prohibition.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Michael Jarmal Pruitt, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellees.
                           ______________________




                                        2